DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Status
This Office Action is in response to the remarks and amendments filed on 11/4/2020.  The objections to the claims have been withdrawn. Claims 2-4, 7-20 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 2-4, 7-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An evaporative cooling system for a radiator, the cooling system comprising: at least one spray nozzle associated with the radiator and configured to distribute a mist of water to the radiator; a water source configured to hold water for conveyance to the at least one spray nozzle; and a conduit assembly for conveying water from the water source to the at least one spray nozzle, wherein the radiator includes a radiator core and the at least one spray nozzle is configured to distribute the mist of water to the radiator core, the radiator includes a fan for causing air to flow across the radiator core and wherein the at least one 2U.S. Application 16/391,818 WAB/P/13642/US/UTL1 (552-0777US1) spray nozzle is positioned upstream from the fan, and the at least one spray nozzle is secured to a fan guard provided on the radiator." 

Therefore, independent claims 7, 14, and 18with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763